DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a notice of allowability for application 17/159780.  Claims 1-5, 8-14 and 16-20 are pending.

Allowable Subject Matter
Claims 1-5, 8-14 and 16-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 10 the following limitations in combination with other limitations of the claim are not found or made obvious in the prior art;  “a piston actuation plate connected to the piston, the piston actuation plate comprising an axially extending portion having a first end connected to the piston and a radially extending portion extending radially inward from a second end of the axially extending portion, wherein the piston is configured to actuate the piston actuation plate such that the radially extending portion contacts the flange to press the flange against the impeller shell to connect the turbine shell to the impeller shell for torque transmission therebetween.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ALAN MANLEY whose telephone number is (313)446-4855. The examiner can normally be reached Mon-Wed 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A MANLEY/Primary Examiner, Art Unit 3659